                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 KENYATTA MITCHELL,

                Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-47

        v.

 ZACHARY BURDETTE; JACOB
 SCHROYER; U.S. MARSHAL
 SOUTHEASTERN FUGITIVE TASK
 FORCE; and CHATHAM COUNTY
 SHERIFF DEPARTMENT,

                Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 13, 2021, Report and Recommendation, (doc. 4), to which Plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s Order to complete and submit the forms

necessary to proceed in forma pauperis or to remit the filing fee. Therefore, the Court ADOPTS

the Report and Recommendation as its opinion. Plaintiff’s Complaint is DISMISSED. The

Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
